DETAILED ACTION
Claims 1-27 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 25-27 depend from the method of claim 1 and the method of claim 18, but there are no method claims 1 and 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-27, under Step 2A claims 1-27 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: In a system for managing a universal ecommerce cart for facilitating selecting items by a group of orderers joining the group at different times, comprising: a commerce engine to receive a token through an application programming interface, wherein when the token is received, the commerce engine to generate a universal shopping cart associated with an orderer; wherein the commerce engine to receive a token from within a vendor page of a vendor application through an application programming interface, and when the token is received, the commerce engine to generate by the commerce engine a universal cart having an offer for the items associated with the vendor application; wherein the commerce engine is further to generate a unique identifier for the universal cart associated with the orderer comprising the present state of the universal cart; wherein an additional orderer is provided with a notification of the offer in the universal cart, and wherein the commerce engine is to add the additional orderer to the group of orderers in response to the additional orderer to the notification; wherein in response to the additional orderer responding to the notification, the additional orderer may view and select the items within the universal cart.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to “facilitate creating an itinerary for a group” (Specification ¶0020). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a commerce engine and an application programming interface. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-22 and 25-27 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-22 and 25-27 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-22 and 25-27 do not set forth further additional elements. Considered both individually and as a whole, claims 2-22 and 25-27 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-22 and 25-27 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 23-24 are parallel, i.e. recite similar concepts and elements, to claims 1-22 and 25-27, analyzed above, and the same rationale is applied.
In view of the above, claims 1-27 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Perrochon et al., US PG Pub 2011/0184834 A1 (hereafter “Perrochon”) in view of Chawla et al., US PG Pub 2014/0052617 A1 (hereafter “Chawla”).

	
Regarding claim 1, Perrochon teaches a system for managing a universal ecommerce cart for facilitating selecting items by a group of orderers joining the group at different times, comprising: 
a commerce engine to generate a universal shopping cart associated with an orderer (¶¶0025-0037); 
the commerce engine to generate by the commerce engine a universal cart having an offer for the items associated with the vendor application (¶¶0055-0066); 
wherein the commerce engine is further to generate a unique identifier for the universal cart associated with the orderer comprising the present state of the universal cart (¶¶0033-0037); 
wherein an additional orderer is provided with a notification of the offer in the universal cart, and wherein the commerce engine is to add the additional orderer to the group of orderers in response to the additional orderer to the notification (¶¶0064-0074); 
wherein in response to the additional orderer responding to the notification, the additional orderer may view and select the items within the universal cart (¶¶0064-0074).
	Perrochon does not teach that the commerce engine receives a token through an application programming interface. Chawla teaches a payment platform interface widget generation system including the known technique for receiving a token through an application programming interface (¶¶0162-0185, 0204-0208, 0211, and 0250-0256). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Perrochon, to include receiving a token through an API as taught by Chawla, in order to “reduce the costs, energy consumption/requirements, and extend the life of the underlying infrastructure,” as suggested by Chawla (¶0301). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Chawla, the results of the combination were predictable.

Regarding claim 2, Perrochon in view of Chawla teaches the system of claim 1 wherein the token comprises an HTML iFrame tag (Chawla ¶¶0145, 0171, and 0184-0188).

Regarding claim 3, Perrochon in view of Chawla teaches the system of claim 2 wherein the system further comprises a vendor computer system having a token generator installed therein to generate the token for the universal shopping cart, wherein the token links to an application (Chawla ¶¶0150 and 0181-0188).

Regarding claim 4, Perrochon in view of Chawla teaches the system of claim 1 wherein the commerce engine further comprises an interface manager to either provide the graphical interface having the token for the universal shopping cart to a computing device or communicate the token to an App operating on a computing device (Perrochon ¶¶0030-0033).

Regarding claim 5, Perrochon in view of Chawla teaches the system of claim 4 wherein the commerce engine further comprises a user manager to manage information related to the customers and groups, including group composition, user profiles, and commerce attribution, to retrieve customer information (Perrochon ¶¶0052-0058 and 0069).

Regarding claim 6, Perrochon in view of Chawla teaches the system of claim 5 wherein the commerce engine further comprises an offer manager to retrieve offers associated with a vendor page from a plurality of remote inventory managers of disparately coded vendor sites (Perrochon ¶¶0023-0024, 0028-0032, 0036, and 0065).

Regarding claim 7, Perrochon in view of Chawla teaches the system of claim 6 herein the commerce engine further comprises an order manager to communicate with the remote inventory managers of the disparately coded vendor sites, to manage ordering the items from the disparately coded vendor sites (Perrochon ¶¶0023-0024, 0028-0032, 0036, and 0065).

Regarding claim 8, Perrochon in view of Chawla teaches the system of claim 7 wherein the order manager is to temporarily place an available item on hold status in response to an offer being added to the universal shopping cart, by sending a communication to the inventory manager of the disparately coded vendor site (Perrochon ¶¶ 0027-0028, 0033, 0047 and 0059).

Regarding claim 9, Perrochon in view of Chawla teaches the system of claim 8 wherein the interface manager, the offer manager, the order manager, and the user manager are independently instantiated executables to run on virtual instances of operating environments (Perrochon ¶¶0024, 0027, 0036, 0049, and 0066-0067).

Regarding claim 10, Perrochon in view of Chawla teaches the system of claim 1 wherein prior to the commerce engine receiving the token through the application programming interface, the token was previously coded into programming code of the vendor website or App (Chawla ¶¶0162-0185, 0204-0208, 0211, and 0250-0256).

Regarding claim 11, Perrochon in view of Chawla teaches the system of claim 1 wherein the additional orderer is provided with a notification of the offer in the universal shopping cart via a communication initiated by a previous orderer in the group (Perrochon ¶¶0064-0070).

Regarding claim 12, Perrochon in view of Chawla teaches the system of claim 11 wherein the notification comprises the unique identifier (Perrochon ¶¶0027, 0033, 0037, and 0065).

Regarding claim 13, Perrochon in view of Chawla teaches the system of claim 12 wherein the unique identifier comprises a share link (Perrochon ¶¶0028, 0033, and 0036).

Regarding claim 14, Perrochon in view of Chawla teaches the system of claim 11 wherein the communication initiated by a previous orderer in the group is sent by at least one of the commerce engine and the previous orderer's personal communication device using a personal electronic communication medium (Perrochon ¶¶0028, 0033, and 0036).

Regarding claim 15, Perrochon in view of Chawla teaches the system of claim 14 wherein the personal electronic communication medium comprises at least one of social media, e-mail, and SMS message (Perrochon ¶0033).

Regarding claim 16, Perrochon in view of Chawla teaches the system of claim 1, wherein when the commerce engine adds one or more items to the universal shopping cart, the commerce engine saves and stores the state of the universal shopping cart with a further unique identifier, wherein the further unique identifier identifies a different version of the contents of the unique universal shopping cart for the group of orderers, and commerce engine to receive a request to communicate the further unique identifier to an electronics device associated with one or more members of the group or with an electronic device associated with a potential orderer not within the group of orderers (Perrochon ¶¶0024-0030, 0042, 0058, 0065-0068, and 0079-0081).

Regarding claim 17, Perrochon in view of Chawla teaches the system of claim 1 wherein the commerce engine comprises an offer manager and an order manager, wherein the inventory manager comprises a vendor manager, and wherein vendor manager is to translate between the offer manager and the order manager without the offer manager and the order manager requiring specific protocols to access data from the individual inventory management systems of the vendors (Perrochon ¶¶0039, 0046, and 0050).

Regarding claim 18, Perrochon in view of Chawla teaches the system of claim 1 wherein the commerce engine comprises a vendor wherein the commerce engine receives a request from a computing device to add an item to the cart, and wherein a second computing device transmits the token to the commerce engine after the second computing device receives the token from the first computing device in order to view the contents of the cart established at the commerce engine (Perrochon ¶¶0027, 0033, 0037, and 0065).

Regarding claim 19, Perrochon in view of Chawla teaches the system of claim 1 wherein the commerce engine is to transmit a communication to an inventory manager associated the offered item to place a hold on the at least one of the offered item with the associated inventory manager, to change the status of the at least one of the offered item to a hold status (Perrochon ¶¶0041-0045).

Regarding claim 20, Perrochon in view of Chawla teaches the system of claim 19 wherein in response to the additional orderer responding to the notification: a notification response communication is received by the commerce engine; and, the commerce engine to send an additional purchase communication to the inventory manager associated with the vendor of the item, to place a hold on at least one additional item of the offered item, and to change the status of the at least one additional item of the offered item to a hold status (Perrochon ¶¶0041-0045 and 0054).

Regarding claim 21, Perrochon in view of Chawla teaches the system of claim 1 wherein the second computing device receives and executes the token, the second computing device receives a comments / likes interface screen for the other individual to select to like / provide comments within comment fields regarding each item within the current state of the orderer's universal shopping cart (Perrochon ¶¶0027, 0030, 0033, 0037, and 0065).

Regarding claim 22, Perrochon in view of Chawla teaches the system of claim 21 wherein the "likes" and/or comments data entered by the other individual is received by the commerce engine, and wherein the commerce engine is to generate suggested items and /or suggested groups based on the received "likes" and/or comments data (Perrochon ¶¶0027, 0030, 0033, 0037, and 0065).

Regarding claims 23-27, all of the limitations in claims 23-27 are closely parallel to the limitations of system claims 1-22, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dill et al., US PG Pub 2015/0032626 A1, teaches systems and methods for interoperable network token processing.
Eberstadt et al., US PG Pub 2012/0233020 A1, teaches using social network and transaction information.
Non-patent literature Lim, Weng Marc teaches Online group buying from the business-to-business perspective.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625